DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 09/10/2021. 
Claims 1, 2, 12, 13, 15, 16, 19, and 20 have been amended.
Claims 4, 10 and 17 have been previously cancelled.
Claims 1-3, 5-9, 11-16 and 18-23 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 (see applicant’s remarks; pages 8 and 9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 1-3, 8, 12, 13, 15, 16, and 19-23, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (U.S. 2012/0252418 A1) in view of Rose (U.S. 10,290,016 B1).
Regarding claim 1, Kandekar discloses a system comprising: 
a non-transitory memory (see Kandekar; paragraph 0072; Kandekar discloses a memory); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see 
receiving, from a first device (user device 12) of a first entity (user), a request to interact with a second device (venue-operated device 14) of a second entity (venue) different from the first entity (user) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device 12 and therefore identifies the user device 12.  Further, the venue-operated device sends the device ID to the ACIS 16).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the first entity and the second entity; sending interaction information to the second device, the interaction information including at least the identifier; receiving, from the second device, the identifier, a notification, and a time associated with a third entity different from the second entity.
In analogous art, Rose discloses generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device (user mobile device) and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device (merchant terminal) that includes a transaction between the first entity (user) and the second entity (merchant) (see Rose; column 6 lines 35-42; Rose discloses a user of a mobile device can arrive at a location associated with the merchant. Thereafter the user can check-in with the payment service system to establish, i.e. “generating”, a transaction session, i.e. “identifier”, that identifies the merchant and the user for the transaction, i.e. “the identifier identifying a type of interaction”);
sending interaction information to the second device (merchant terminal), the interaction information including at least the identifier (see Rose; column 6 lines 35-52; Rose discloses the check-in establishes a transaction session, i.e. “identifier”, and the check-in can result in forwarding of information regarding the customer to the merchant POS terminal at which point the merchant can utilize the information to conduct the transaction.  As such, in order to conduct the transaction, the transaction session information would be forwarded and used);
receiving, from the second device, the identifier, a notification (loyalty or discount program), and a time specified by the second entity regarding when the notification should be sent to the first device (see Rose; column 2 lines 51-63 and column 10 lines 16-19, 24-31 and 35-time specified”, or made purchases within a time period, i.e. “time specified”.  Transaction information is collected based on the merchant specifying and requiring transaction examination within a certain period of time, i.e. “a time specified by the second entity regarding when the notification should be sent”.  In other words, the user is made aware of the loyalty or discount program when the user has visited or purchase within a time period which is specified by the merchant); and
sending, on behalf of the second device and at the time specified by the second entity and in response to a determination that the identifier identifies the transaction between the first entity and the second entity, the notification (loyalty or discount program) to be displayed by a preinstalled application on the first device, the preinstalled application being an application associated with a third entity different from the second entity (see Rose; column 2 lines 51-65, column 6 lines 17-19, column 12 lines 40-48; Rose discloses determining based on an identified transaction whether a user qualifies, such as within a time period, for a loyalty program or discount program and presenting the merchant programs at the POS terminal.  At some point prior to the transaction a user application is downloaded, i.e. “preinstalled application”, through an application store, i.e. “third entity different from the second entity”.  Further, the user mobile device may also receive the information regarding the transaction, so that the customer can then directly act on the proposed merchant programs.  As such, the user mobile device receives the notification of the merchant programs on the downloaded application).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Rose’s customer data aggregation feature into the system of Kandekar in order to provide the benefit of providing the user the opportunity to take advantage of merchant programs (see Rose; column 2 line 66 – column 3 line 4).  Further, allowing the user to have one application that includes both a check-in and payment feature, thereby improving the user experience. 
Regarding claim 2, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses the second entity includes a merchant (see Kandekar; paragraphs 0025 and 0031; Kandekar discloses a venue, such as stores or movie theaters);
the preinstalled application comprises a web browser (see Rose; column 6 lines 19-21; Rose discloses the user application may be a web browser); and
the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon located at the location of the merchant (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 3, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the receiving of the request to interact with the second device (venue-operated device) comprises receiving location information of the first device (user device), the location information being determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device.  Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative). 
Regarding claim 5, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the identifier (check in indication) is mapped to the first entity (user) or to the first device (see Rose; column 6 lines 38-40; Rose discloses the user can check-in with the payment service system to establish a transaction session, i.e. “identifier”, that identifies the merchant and he user) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).

Regarding claim 6, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses authenticating the first device before the generating the identifier, wherein the generating the identifier is performed in response to a successful authentication of the first device (see Kandekar; paragraphs 0019, 0024, 0025, 0046 and 0089; Kandekar discloses automatic check-in rules are used to determine when to perform automatic check-ins for a user.  The check-in service, i.e. ACIS 16, may generate and assign an identifier for every check-in or automated check-in request.  The check-in rules are based on criteria such as geographic location, or the like.  Therefore, the user’s location is verified/authenticated before being checked in, and the identifier is generated and assigned when the user is checked in.  In particular, token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token; Further, Rose discloses the user has to signup using a user account, i.e. “authentication”; see Rose; column 6 lines 9-13).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 7, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses after the identifying the first device and before the sending the notification, checking the notification against one or more predefined rules, wherein the notification is sent only in response to the checking indicating that the notification is acceptable based on the one or more predefined rules (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 8, Kandekar and Rose discloses all the limitations of claim 7, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the one or more predefined rules are defined by the first entity or by an operator of the system and specify content restrictions or temporal restrictions (period of time) on the notification (see Rose; column 2 lines 51-63 and column 10 lines 16-19 and 24-31; Rose discloses transactions associated with a particular period of time and determining merchant programs for the period of time) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “operator” and “temporal restriction” alternatives).
Regarding claim 9, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses the notification contains content that is specified by the second entity (merchant) (see Rose; column 2 lines 51-63; Rose discloses merchant programs, e.g. loyalty and discount, and as such, specified by the merchant).

	Regarding claim 11, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the operations further comprise: in response to an expiration of the request, preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “expiration of the request” would include how long the connection between the devices last.  As such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 12, Kandekar discloses a method, comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
wherein one or more of the receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed by one or more electronic processors (see Kandekar; paragraphs 0070-0072; Kandekar discloses the user device, venue-operated device and server all include a microprocessor).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as 4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier; receiving, from the second device, the identifier, and contents of a notification with the first device as an intended recipient; determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification; and sending, on behalf of the second device and in response to a determination that the content of the notification is acceptable and in response to a determination that the identifier identifies the transaction between the user and the merchant, the notification to a preinstalled application on the first device.
In analogous art, Rose generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device (user mobile device) and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device (merchant terminal) that includes a transaction between the user and the merchant (see Rose; column 6 lines 35-42; Rose discloses a user of a mobile device can arrive at a location associated with the merchant. Thereafter the user can check-in with the payment service system to establish, i.e. “generating”, a transaction session, i.e. “identifier”, that identifies the merchant and the user for the transaction, i.e. “the identifier identifying a type of interaction”); 
sending interaction information to the second device (merchant terminal), the interaction information including at least the identifier (see Rose; column 6 lines 35-52; Rose discloses the check-in establishes a transaction session, i.e. “identifier”, and the check-in can result in forwarding of information regarding the customer to the merchant POS terminal at which point 
receiving, from the second device, the identifier, and contents of a notification (loyalty or discount program) with the first device as an intended recipient (see Rose; column 2 lines 51-63 and column 10 lines 16-19, 24-31 and 35-41; Rose discloses determining based on an identified transaction whether a user qualifies for a loyalty program or discount program.  For example, determining whether a customer has visited within a time period, i.e. “time specified”, or made purchases within a time period, i.e. “time specified”.  Transaction information is collected based on the merchant specifying and requiring transaction examination within a certain period of time, i.e. “a time specified by the second entity regarding when the notification should be sent”.  In other words, the user is made aware of the loyalty or discount program when the user has visited or purchase within a time period which is specified by the merchant); 
determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification (loyalty or discount program) (see Rose; column 2 lines 51-65; Rose discloses determining if the customer qualifies for the loyalty or discount program, i.e. “content of the notification”, by determining whether the customer has made a threshold number of visits to, spent a threshold amount of money at, or made a threshold number of purchases from the merchant within a time period, i.e. “content restriction on the notification”.  In other words, the content of the notification, i.e. what merchant program is sent, is determined based on the threshold restrictions for the customer); and 
sending, on behalf of the second device (merchant terminal) and in response to a determination that the content of the notification (loyalty or discount program) is acceptable and in response to a determination that the identifier identifies the transaction between the user and preinstalled application”, through an application store.  Further, the user mobile device may also receive the information regarding the transaction, so that the customer can then directly act on the proposed merchant programs.  As such, the user mobile device receives the notification of the merchant programs on the downloaded application).
One of ordinary skill in the art would have been motivated to combine Kandekar and Rose because they both disclose features for providing messages to checked in users, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Rose’s customer data aggregation feature into the system of Kandekar in order to provide the benefit of providing the user the opportunity to take advantage of merchant programs (see Rose; column 2 line 66 – column 3 line 4).  Further, allowing the user to have one application that includes both a check-in and payment feature, thereby improving the user experience. 
Regarding claim 13, Kandekar and Rose discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claim 14, Kandekar and Rose discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the interaction information further includes personal information of the user of the first device, and wherein the method further comprises: causing the personal information of the user of the first device to be displayed by a graphical interface of the second device (see Kandekar; paragraphs 0020, 0043 and 0047; Kandekar discloses the venue-operated device may be a personal computer or a portable device carried by an employee, and as such, would have a graphical interface to display information.  Further, the venue-operated device obtains/receives the device ID when the user device is in proximity to the venue operated device and the device ID is sent and received with contextual information about the user, such as, residential address of the user).
Regarding claim 15, Kandekar and Rose discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein the one or more predefined rules are defined by a user of the first device or by an entity performing the method, and wherein the one or more predefined rules further specify temporal restrictions on the notification (see Rose; column 2 lines 51-65; Rose discloses determining if the customer qualifies for the loyalty or discount program by determining whether the customer has made a threshold number of visits to, spent a threshold amount of money at, or made a threshold number of purchases from the merchant within a time period, i.e. “temporal restrictions”.  In other words, the notification, i.e. what merchant program is sent, is determined based on the time an entity” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.
Regarding claim 16, Kandekar and Rose discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Rose clearly discloses receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed by a payment provider (see Rose; column 6 lines 9-13 and 38-42; Rose discloses the user and merchant creating an account with a payment service system, i.e. “payment provider”.  As such, the payment service system performs the functionalities when it establishes the transaction session between the user and merchant). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.
Regarding claim 18, Kandekar and Rose discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Rose clearly discloses determining the request has expired (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “request has expired” would include how long the connection between the devices last.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm); and

Regarding claim 19, Kandekar discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
generating an identifier in response to the request, the identifier identifying the first device (user device 12), the user of the first device (see Kandekar; paragraphs 0024, 0046 and 0047; Kandekar discloses a new device ID may be generated and assigned, by the ACIS 16, for every check-in or automated check-in request.  The device ID also may be included with contextual information about the user.  Therefore, the device ID identifies the user device, the user of the device via contextual information.  Further, a token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token); 
identifying the first device (user device 12) based on the identifier received from the second device (vendor-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
determining whether the notification (information about/on the check-in) is acceptable based on one or more predefined rules that specify content restrictions or temporal restrictions on the notification (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based on check-in rules defined by the user.  The check-in rules are based on criteria such as time of day, day of the week or the like.  One exemplary check-in rule is allow automatic check-ins for a type of venue and time period.  A check-in notification may be provided to the temporal restriction” alternative); 
determining that the user has terminated the request to interact (check-in) with the second device (venue-operated device 14) (see Kandekar; paragraphs 0041 and 0068; Kandekar discloses the user may deny the check-in.  Further, Kandekar discloses the user provides a check-out notification);
notifying the second device (venue-operated device 14) that the user has terminated the request (see Kandekar; paragraph 0050; Kandekar discloses the ACIS may notify both the user of the user device and the venue-operated device that the check-in is not to be performed based on permission denied by user); and 
preventing the second device (venue-operated device 14) from accessing the interaction information and denying further requests from the second device (venue-operated device 14) to send notifications to the first device (user device) (see Kandekar; paragraphs 0050, 0065 and 0068; Kandekar discloses that the check-in process is not performed based on permission being denied by the user.  Therefore, the venue-operated device would not be able to interact with the user device, and as such, prevent accessing any check-in information and denying requests.  Further, a check-out notification may be received, therefore, the interaction between the user device and the venue-operated device would cease, and as such, accessed to check-in information and further requests are prevented).
4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier and personal information of the user of the first device; receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device; and sending, at the merchant-specified time on behalf of the second device and in response to a determination that the intended interaction comprises the transaction and that the notification is acceptable, the notification to an application that was installed on the first device prior to the request to interact with the second device.
In analogous art, Rose discloses generating an identifier in response to the request, the identifier identifying an intended interaction between the user of the first device and the merchant4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant (see Rose; column 6 lines 35-42; Rose discloses a user of a mobile device can arrive at a location associated with the merchant. Thereafter the user can check-in with the payment service system to establish, i.e. “generating”, a transaction session, i.e. “identifier”, that identifies the merchant and the user for the transaction, i.e. “the identifier identifying an intended interaction”); 
identifier”, and the check-in can result in forwarding of information regarding the customer, i.e. information regarding the customer is “personal information”, to the merchant POS terminal at which point the merchant can utilize the information to conduct the transaction.  As such, in order to conduct the transaction, the transaction session information would be forwarded and used); 
receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device (user mobile device) (see Rose; column 2 lines 51-63, column 10 lines 16-19, 24-31 and 35-41, and column 12 lines 40-48; Rose discloses determining based on an identified transaction whether a user qualifies for a loyalty program or discount program.  For example, determining whether a customer has visited within a time period, i.e. “time specified”, or made purchases within a time period, i.e. “time specified”.  Transaction information is collected based on the merchant specifying and requiring transaction examination within a certain period of time.  Further, the user mobile device also receives information regarding the transaction.  In other words, the user, via the mobile device, is made aware of the loyalty or discount program when the user has visited or purchase within a time period which is specified by the merchant); and 
preinstalled application”, through an application store.  Further, the user mobile device may also receive the information regarding the transaction, so that the customer can then directly act on the proposed merchant programs.  As such, the user mobile device receives the notification of the merchant programs on the downloaded application).
One of ordinary skill in the art would have been motivated to combine Kandekar and Rose because they both disclose features for providing messages to checked in users, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Rose’s customer data aggregation feature into the system of Kandekar in order to provide the benefit of providing the user the opportunity to take advantage of merchant programs (see Rose; column 2 line 66 – column 3 line 4).  Further, allowing the user to have one application that includes both a check-in and payment feature, thereby improving the user experience.
Regarding claim 20, Kandekar and Rose discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Rose clearly discloses wherein a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claims 21-23, Kandekar and Rose discloses all the limitations of claims 1, 12 and 19, as discussed above, and further the combination of Kandekar and Rose clearly discloses disclose wherein the notification comprises a sale offer (see Rose; column 2 lines 51-55 and column 3 lines 19-23; Rose discloses a discount program for the customer.  As such, a “sale offer” via a discount), an offer for credit at the second entity, an advertisement, a receipt, or a notification that an order placed by the first entity is ready for pickup (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “sale offer” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1, 12 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung (U.S. 2013/0262198 A1) discloses rewards tied to actual transactions of authenticated visits by customers to a merchant.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        12/29/2021

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443